DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/584,867, filed November 12th, 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 1A reference character 
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  
Regarding claim 13, lines 8-9 are recited as, “adapted to determining”. This needs to be corrected to --adapted to determine— or similar. 
Regarding claim 17, line 2 recites, “comprises of a”. This needs to be corrected to –comprises a— or similar. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “medicament administration component” in claim 13. Claim 17 recites sufficient structure to perform the entire claimed function of the “medicament administration component”, therefore 35 U.S.C. 112(f) is no longer invoked in claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 6-8 recite “said device comprises a processor; an interface adapted to interface to said user; and an actuator(s) contained in the device or in a separate housing”. It is unclear how this limitation represents steps of the method recited in the preamble. 
Claim 1 recites the limitation "the consistent activation" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a consistent activation” in lines 9-10 refers to the same consistent activation of line 4. 
Claim 2 recites the limitation "the consistent activation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This is because the limitation is recited twice in claim 1 as “the consistent activation” initially in line 4, then later in lines 9-10 as “a consistent activation”.
Claim 2 recites the limitation "the continuous engagement of the momentary switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the consistent engagement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "said activation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the consistent activation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This is because the limitation is recited twice in claim 1 as “the consistent activation” initially in line 4, then later in lines 9-10 as “a consistent activation”. 
Claim 9 recites the limitation "said consistent activation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the limitation is recited twice in claim 1 as “the consistent activation” initially in line 4, then later in lines 9-10 as “a consistent activation”. 
Claim 9, the phrase "may additionally require" in lines 1-2, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "said consistent activation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is because the limitation is recited twice in claim 1 as “the consistent activation” initially in line 4, then later in lines 9-10 as “a consistent activation”. 
Claim 10 recites the limitation "the continuous activation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, the phrase "may include" in line 2, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-12 are also rejected under 35 U.S.C. 112(b) because they depend from at least one of claims 1, 5, and/or 11 and incorporate the indefinite subject matter of the claims therein.
14 recites the limitation "said medicament administration component housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, the phrase "such as" in line 2, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the patient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9, under the broadest reasonable interpretation of the claim, the limitations following the phrase, “may additionally require”, are not required elements and therefore, claim 9 fails to further limit claim 1. 
Regarding claim 11, under the broadest reasonable interpretation of the claim, the limitations following the phrase, “may include”, are not required elements and therefore, claim 11 fails to further limit claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Insler (US Pub No. 20170172522 A1).
Regarding claim 13, Insler teaches a system for monitoring a user's level of consciousness and treating impaired consciousness comprising:
An actuator(s) configured for the detection of said user's level of consciousness (Paragraph 0042, Figure 2 components 201 and 202). It is being interpreted that the actuator is anything that monitors consciousness due to the Applicant describing in the specification page 6, “The present invention is directed to a system and method for using actuator(s) to detect impaired consciousness”, while page 7 discloses, “In its primary embodiment, the actuator takes the form of a momentary switch”, and further on page 7, “In yet another embodiment, the device utilizes actuator(s) in the form of motion detection sensors”. Insler 
An alarm component (Paragraph 0044)
A battery (Paragraph 0013)
A processing unit including a microprocessor (Paragraph 0017), and a memory that interfaces with said actuators (Paragraph 0017) and said alarm component adapted to determine the impaired consciousness of said user (Paragraph 0044)
A medicament administration component, containing at least one dosage of a medicament, in communication with said processing unit wherein the said component is adapted to receive a signal from the said processing unit directing the administration of said medicament on determination of said impaired consciousness of said user (Paragraphs 0046 and 0050) 
	Regarding claim 17, Insler teaches the system of claim 13, wherein said medicament administration component comprises of a medicament autoinjector or nasal spray (Paragraphs 0050 and 0056). 
	Regarding claim 18, Insler teaches the system of claim 13, wherein said alarm component comprises of at least one of audio speaker(s), light emitting diode or haptic vibration component (Paragraph 0040).
	Regarding claim 19, Insler teaches the system of claim 13, wherein said alarm component is further configured to provide a warning to the patient that medicament will be administered unless the patient reactivates actuator(s) that communicates to the system that the patient is alert (Paragraph 0044). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Kaib (US Pub No. 20130324868 A1).
Regarding claim 1, Insler teaches a method for detecting impaired consciousness to determine the need for automatic administration of medicament to a user suspected of overdosing on an opiate, the method comprising:
Monitoring of the user’s consciousness (Paragraph 0044, Figure 2A). The monitoring is achieved through passive physiological signal monitoring of the user. Insler teaches said device comprises a 
Insler fails to teach monitoring of the user’s consciousness by the consistent activation of an actuator(s) connected to a device, determining a conscious user state by the device by detecting a consistent activation of said actuator(s), and determining a possible user state of impaired consciousness by the device by detecting a deactivation or inconsistent activation of said actuator(s).
Kaib teaches monitoring of the user’s consciousness by the consistent activation of an actuator(s) connected to a device (Paragraphs 0056-0057). This is achieved through a “responsiveness test” in which the user is notified to press response buttons on an actuator to indicate consciousness. Kaib teaches determining a conscious user state by the device by detecting a consistent activation of said actuator(s) (Paragraph 0057). If the response buttons in Kaib do not remain actuated, this can indicate a loss of consciousness. Kaib teaches determining a possible user state of impaired consciousness by the device by detecting a deactivation or inconsistent activation of said actuator(s) (Paragraph 0057). If the response buttons in Kaib are not activated, the user is signaled to be of impaired consciousness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Insler to use the responsiveness test taught by Kaib, as such amounts to simple substitution of one known monitoring type of passively monitoring the 
	Regarding claim 9, the limitation of “said user to deactivate and then re-activate said actuator in response to a visual, auditory or tactile prompt” is not a required element of the claim due to the presence of the term “may additionally require” and thus need not be shown in the prior art. Therefore, Insler anticipates claim 9. 
	Regarding claim 10, Kaib discloses said actuator does not require the continuous activation of said actuator but requires said user to intermittently activate said actuator in response to a visual, auditory or tactile prompt triggered on a calculated interval (Paragraphs 0056-0057). This is performed by the monitoring system initiating a periodic responsiveness test consisting of an audible notification that lasts a predetermined amount of time and awaits a response from the user to indicate consciousness (Paragraphs 0056-0057).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Kaib as applied to claim 1 above, and further in view of Wyatt (US Patent No. 6078549 A).
Regarding claim 2, Insler and Kaib fail to disclose the actuator is a momentary switch, wherein the consistent activation of said actuator is the continuous engagement of the momentary switch in a closed position, and the deactivation or inconsistent activation of said actuator is the release or failure to consistently engage said momentary switch.
Wyatt discloses a sleep pattern timing method which monitors consciousness with a momentary switch actuator (Column 9 lines 47-48) wherein the consistent activation of said actuator is the continuous engagement of the momentary switch in a closed position (Column 9 lines 53-55), and the deactivation or inconsistent activation of said actuator is the release or failure to consistently engage said momentary switch (Column 9 lines 60-66). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of 

	Regarding claim 3, Insler and Kaib fail to disclose the actuator further comprises of at least two momentary switches, wherein the consistent activation of said actuator is the consistent engagement of multiple said momentary switches, and the deactivation or inconsistent activation of said actuator is the release or failure to consistently engage at least one of said momentary switches.
	Wyatt discloses the actuator comprising of at least two momentary switches (Column 9 lines 47-48 and lines 52-53) consistent activation of said actuator is the consistent engagement of multiple said momentary switches (Column 9 lines 50-54) and the deactivation or inconsistent activation of said actuator is the release or failure to consistently engage at least one of said momentary switches (Column 9 lines 60-66). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
the claimed invention, to have modified the consciousness detection of Insler, as modified by Kaib, to incorporate the activation and deactivation method of Wyatt to clearly indicate that when the actuator is no longer being activated, the user has lost consciousness (Wyatt, Column 9 lines 60-66). 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Kaib as applied to claim 1 above, and further in view of Husen (WO 2011027263 A1).
Regarding claim 5, Insler discloses the consciousness of a user may be monitored by an accelerometer (Paragraph 0062), but Insler in view of Kaib fail to disclose the actuator being a motion detection sensor wherein said activation of said actuator is detecting a measured amount of movement of the user within a provided threshold, and said deactivation or inconsistent activation of said actuator is movement of the user below said provided threshold.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
the claimed invention, to have modified the consciousness detection of Insler, as modified by Kaib, to incorporate the motion sensor actuator of Husen to use accelerometer readings as the actuator since this would be mere substitution of one known indication of consciousness by pressing a button for another known indication of motion detection, to achieve a predictable result of determining if a user is conscious.
Regarding claim 6, Husen further discloses the motion sensor actuator is an accelerometer (Page 6 lines 21-22). 
Regarding claim 7, Husen further discloses the motion sensor actuator is a video camera (Page 6 lines 21-23). 
	Regarding claim 8, Insler and Kaib fail to disclose the actuator is a video camera using facial recognition technology and wherein the consistent activation of said actuator is detection of eyelid level, cornea or pupils above a predetermined threshold, and said deactivation or inconsistent activation of said actuator is detection of eyelid level, cornea or pupils below a predetermined threshold.
	Husen discloses the actuator is a video camera using facial recognition technology (Page 6 lines 21-24), and wherein the consistent activation of said actuator is detection of eyelid level, cornea or pupils above a predetermined threshold (Page 11 lines 1-2, Page 13 lines 32-34), and said deactivation or inconsistent activation of said actuator is detection of eyelid level, cornea or pupils below a predetermined threshold (Page 11 lines 1-2, Page 13 lines 32-34).

the claimed invention, to have modified the consciousness detection of Insler, as modified by Kaib, to incorporate the facial recognition technology of Husen to provide a visual threshold of the user’s consciousness level to more accurately quantify loss of consciousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Kaib as applied to claim 1 above, and further in view of Chin (US Pub No. 20150272510 A1) and Mayou (US Pub No. 20150120317 A1).
Insler and Kaib fail to disclose user input for a determination of conscious or unconscious state may include a) date and time of device use, b) user response time, c) alarm frequency, d) medicament administration, and e) geographic location, which are transmitted to a central repository and analyzed to provide a feedback to said user, healthcare provider or other third parties on a) high risk drug use behaviors, b) harm reduction advice, c) consistency of device usage or d) drug tapering regimens.
	Chin discloses a method for monitoring physiological signal abnormalities in which user input for a determination of conscious or unconscious state may include a) date and time of device use, d) medicament administration, and e) geographic location (Paragraph 0017). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
the claimed invention, to have modified the consciousness detection method of Insler, as modified by Kaib, to incorporate the uniquely personal user input of Chin to provide analysis individualized for each user on known harmful drugs so that users and healthcare providers can be aware of the potential dangers.  
Insler, as modified by Kaib and Chin, fails to disclose b) user response time, c) alarm frequency, and fails to disclose being transmitted to a central repository and analyzed to provide a feedback to said user, healthcare provider or other third parties on a) high risk drug use behaviors, b) harm reduction advice, c) consistency of device usage or d) drug tapering regimens.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
the claimed invention, to have modified the consciousness detection of Insler, as modified by Kaib and Chin, to incorporate the uniquely personal data input and transmission and analysis of Mayou to provide information individualized for each user on known harmful drugs so that users and healthcare providers can be aware of the potential dangers.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Kaib as applied to claim 1 above, and further in view of Vaidya (US Pub No. 20130211847 A1).
Regarding claim 12, Insler and Kaib fail to disclose data collected from several users are aggregated and analyzed to provide a public interest data which may include local drug use data and presence of high potency or lethal batches of drugs.
Vaidya discloses a method for monitoring prescription drug doses in which data collected from several users are aggregated and analyzed to provide a public interest data which may include local drug use data and presence of high potency (Paragraph 0004). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
the claimed invention, to have modified the consciousness detection of Insler, as modified by Kaib, to incorporate the public interest data collection method of Vaidya to reduce the likelihood of medication over-dosage (Vaidya, Paragraph 0008).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Vanslyke (US Pub No. 20150351673 A1).

Insler fails to specifically disclose the accelerometer being contained within said medicament administration component housing. Because “medicament administration component housing” lacks antecedent basis, any housing containing the medicament administration component reads on this limitation, including the housing containing the actuator and medicament administration component of Insler (Figure 2). 
Vanslyke discloses a motion sensing device containing an accelerometer housed within a smart watch (Paragraph 0246). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the consciousness detection of Insler, to incorporate the accelerometer housing of Vanslyke, to couple the sensor and the actuator into the same housing to have a singular and cohesive monitoring unit. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Fateh (US Pub No. 20160220180 A1).
Regarding claim 15, Insler discloses an actuator worn by the user containing sensors which passively monitor physiological signals to determine a consciousness level of the user (Figure 2 components 201 and 202) coupled to an electronic device (Figure 2 component 200, Paragraph 0042) and discloses the monitoring system comprising an accelerometer as one of the sensors for detecting consciousness (Paragraph 0062). Insler does not specify the actuators being contained in a separate electronic device such as a tablet or smartphone and being connected to the medicament housing by a wire cable or a wireless technology.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the consciousness detection system of Insler, to incorporate the motion sensor contained in a smart phone of Fateh to increase feasibility of the system as smart phones are widely used and available and utilizing their motion sensing capabilities for a motion monitoring system provides simplicity for the user.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Insler in view of Davis (US Pub No. 20170220751 A1).
Regarding claim 16, Insler teaches an actuator (Figure 2 components 201 and 202) contained within a housing and discloses the monitoring system comprising an accelerometer as one of the sensors for detecting consciousness (Paragraph 0062).
Insler does not specify whether the actuator is in a separate housing or contained in the same housing as the medicament administration component. Because “medicament administration component housing” lacks antecedent basis, any housing containing the medicament administration component reads on this limitation, including the housing containing the actuator and medicament administration component of Insler (Figure 2). 
Davis teaches a diabetes monitoring system with an insulin pump in wireless communication with an accelerometer in which the insulin pump and accelerometer are housed in separate components (Paragraph 0263). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the consciousness detection of Insler, to incorporate the . 
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 4 is indicated as containing allowable subject matter for disclosing, “The method of claim 1, wherein the actuator further comprises of at least one switch having an open state, a closed state and an intermediate state and wherein the consistent activation of said actuator is operating said switch in said intermediate state, the deactivation of said actuator is the release or operation of said switch in said open state, and the inconsistent activation of said actuator is operating said switch in said closed state.” Wyatt (US Patent No. 6078549 A) discloses an actuator that comprises of at least one switch having an open state, and a closed state, the deactivation of said actuator is the release or operation of said switch in said open state, and the inconsistent activation of said actuator is operating said switch in said closed state (Column 9 lines 53-55 and 63-67), but does not disclose the actuator having an intermediate state wherein the consistent activation of said actuator is operating said switch in said intermediate state. Therefore, the features of claim 4 are considered to be allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.A.A./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791